


 HR 3739 ENR: To amend the Arizona Water Settlements Act

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States
		  of America
		At the First
		  SessionBegun and held at the City of Washington on
		Thursday, the fourth day of January, two thousand and seven
		H. R. 3739
		
		AN ACT
		To amend the Arizona Water Settlements Act
		  to modify the requirements for the statement of findings.
	
	
		1.Modification to Requirements
			 for Statement of FindingsSection 302 of the Arizona Water Settlements
			 Act (Public Law 108–451; 118 Stat. 3571) is amended as follows:
			(1)In subsection
			 (b)(5), by striking proceedings, and all that follows through
			 the end of the paragraph and inserting proceedings;.
			(2)In subsection (c),
			 by striking subsection (a) and inserting subsection
			 (b).
			
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
